WEBER, C. J.
(dissenting). I dissent. As I view them, the facts as stated in the majority opinion cannot be passed upon as a matter of law; they present jury questions.
In the Brown Case, the allurement consisted of a dark hole in one of the city water conduits. The inherent danger consisted of the stream of water which emptied into the conduit some 600 feet from the entrance hole. As to whether such premises brought the case within the turntable doctrine was a question for the jury, as shown by this extract from the opinion by Mr. Justice Frick:
“We have no hesitancy in saying that, if the facts were for us to pass upon, we should be forced to arrive at a conclusion different from that reached by the jury; for it would be quite difficult for us to see how the officers of the city as reasonably prudent men should have foreseen that boys would go down a dark passageway of over 600 feet in length, nearly 400 feet of which was totally dark, and play therein, and that, although they did so, they would go or fall into the water coming into the conduit from the Jordan Canal. And if childish instincts induced them to resort to the conduit to play ‘jail’ or otherwise, one would naturally assume that they would *614instinctively avoid going into the dark passageway to the length of nearly two ordinary city blocks. In the statement herein made that, were we permitted to pass on the facts and determine the question, not as matter of law, hut of fact, we would arrive at a conclusion different from that found by the jury, the Chief Justice authorizes us to say that he is not prepared to say that, if he were a trier of the fact, he would find in favor of the defendant on the question of negligence (upon this question he .expresses no opinion) ; but that he is, however, clearly of the opinion that the facts amply justify the court in submitting the question of negligence to the jury.”
In the present case the jury could well find that the structure was attractive to children from the fact that it did attract them. It is a matter of common knowledge that at every modern playground provided by a progressive community for children, “coasters” will be found. The principal difference in plan and design between the playground coaster and the beet dump, a photograph of which is in the record, is that the beet dump presents the added attraction of the long, dangling cables upon which the children could swing to and fro. On the ordinary supervised playground, as one of the instrumentalities of play, we find just such dangling cables or ropes. The beet dumps and cables, which the jury was certainly justified in finding were attractive and alluring to children, were in and of themselves not dangerous, but they (the cables) were placed within seven feet of a high-voltage transmission wire line, as described in Judge McCREA’S opinion, and added danger to that which was attractive and enticing to children. It would have been practicable to have avoided the danger, and that “without serious inconvenience and without great expense to the owner.”
As in the Brown Case, the court directed the jurors’ attention to the particular matters that they were required to find in order to return a verdict for the plaintiff, and the issues as to whether there was an attractive nuisance and whether it was dangerous, and all the other questions involved, were submitted in well-considered and clear instructions. “The jury, with all the facts and circumstances before them, found all these issues in favor of plaintiff. ’ ’ Whether the structure was alluring and attractive, whether it was made dangerous by the defendant, or whether in the exercise of reasonable *615care and prudence defendant could have foreseen tbe danger, were all questions of fact for tbe jury’s determination.
In Faylor v. Great Eastern G. M. Co., 45 Cal. App. 194, 187, Pac. 101, the second beadnote reads:
“Whether an unguarded stope in a mining tunnel, with small push cars left unfastened, was a trap enticing and dangerous to children, and whether ordinary care was exercised to prevent children from wandering into danger while playing in the vicinity, and whether a child 11 years old was old enough and intelligent enough to anticipate, apprehend, and avoid the danger of falling into the stope, held to he questions for the jury.”
The facts in tbe Faylor Case present no clearer question for the jury than tbe facts here. The following excerpt from the opinion in that case is in point:
“The ultimate question as to whether this was a trap enticing and dangerous to children, and whether the company exercised ordinary care in failing to close the tunnel’s mouth or otherwise to prevent children from wandering therein while playing with the cars, and from falling into the stope, and whether the deceased child was old enough and intelligent enough to anticipate, apprehend, and understand and to avoid the danger, were questions which are usually to he determined by the jury. Brown v. Salt Lake City, supra. We think the jury had sufficient evidence before it to justify a finding that the car, tunnel, and stope, taken together, did constitute an attractive nuisance within the general rule of the turntable cases, and in reply to the statement that no case has been found extending the doctrine to such a state of facts as this, it may he said in passing that, as has been shown, the rule has been applied to cases other than machinery, and, further, that while matching cases is an interesting mental recreation, it is not by matching cases, but by the correct application of sound legal principles that a case such as this is best determined, and that in at least one able decision the rule has been applied to a state of facts very similar to those of the instant case — Brown v. Salt Lake City, supra.”
I think the judgment should be affirmed.